Appeal from order in a separation action awarding plaintiff alimony at the rate of fifteen dollars per week and counsel fee of $125. Order modified by eliminating the provision for counsel fee, and as so modified affirmed, without costs. The papers warrant the conclusion that plaintiff has in her possession $1,200, saved from moneys earned by defendant. Under the circumstances she is in a position to pay the counsel fee. This action was commenced in August, 1934. There should be no further delay m bringing the action for trial. A failure to bring the action on for early trial would justify an application to end the payment of temporary alimony. Lazansky, P. J., Young, Carswell, Seudder and Johnston, JJ., concur.